— Mahoney, J.
As the result of an assault upon a correction officer at Coxsackie Correctional Facility in Greene County on May 1, 1988, defendant, an inmate at the facility, was indicted on two counts of assault in the second degree. Following the selection of a jury and extensive plea negotiations, defendant pleaded guilty to the crime of attempted assault in the second degree. He was sentenced to an agreed term of imprisonment of IV2 to 3 years, to run consecutively to the sentence he was then serving. One of the terms of the plea bargain was that defendant waive his right to appeal. He now appeals from the judgment alleging, inter alia, that he was denied his right to a speedy trial and questioning the validity of the waiver of his right to appeal.
First, we reject defendant’s contention that the waiver of his right to appeal should be vacated because "[he] did not have an opportunity to make a voluntary and rational decision with proper advice in pleading guilty”. Our review of the record indicates that defendant "knowingly, voluntarily and intelligently” waived his right to appeal (People v Moissett, 154 AD2d 786, 787, affd 76 NY2d 909; see, People v Seaberg, 74 NY2d 1).
*891The claimed denial of defendant’s right to a speedy trial, as well as those remaining arguments contained in his pro se brief, have been examined and found to be without merit.
Levine, Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.